         Case 2:17-cv-00954-KG-CG Document 74 Filed 08/13/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  JEREMY BELL,

                Plaintiff,
  v.                                                             CV No. 17-954 KG/CG

  MADRON SERVICES, INC., et al.,

                Defendants.


                             ORDER FOR JOINT STATUS REPORT

       THIS MATTER is before the Court after conferring with counsel. IT IS HEREBY

ORDERED that the parties shall file a Joint Status Report outlining the case posture and the

plan for further proceedings no later than September 30, 2020.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
